Appellant was convicted of murder in the first degree, and his punishment assessed at death. From that judgment he appeals to this court.
When the cause was called for trial he filed an application for continuance, which was by the court overruled. Inasmuch as no bill of exceptions was reserved to this ruling of the court, the same can not be considered on appeal. Willson's Crim. Stats., sec. 2187. But we have examined the application in the light of the record, and, if it could be considered by us, the ruling of the court in this matter would be sustained.
The appellant urges the insufficiency of the evidence to support the conviction. The record discloses, that on the night of December 24, 1891, between midnight and day, appellant and three other parties went to the house of deceased; that, while he and one of the parties entered the house, the remaining two parties were stationed at points just outside. In that house the deceased and a woman far advanced in pregnancy were quietly sleeping. The parties who entered the house, with clubs, beat to death the sleeping man and woman, then set fire to and burned down the house, after robbing the deceased of the money known to have been carried there that night by him. The witnesses, upon reaching the burning house, found the bodies of the victims, lying near each other, partially burned. By the side of the woman was found the form of an infant about six inches in length. There was burnt in the *Page 46 
stomach of the woman a hole from which the infant had been expelled. The witnesses testified that it could be seen where the child came from its mother — "it was burnt out of her."
Seldom in the history of crime have the courts been called to pass upon a case in which the facts evidenced such atrocity, such cruelty, such heartless disregard of human life, and such enormity of attendant circumstances in its perpetration as the one now before us. It includes in its details conspiracy, robbery, arson, and murder — murder of sleeping manhood for gain; murder of unconscious pregnant womanhood for the purpose of destroying her evidence; the destruction of an unborn infant; and the burning of the house and bodies of the victims with the view of covering up the evidences of the crime of the perpetrators, as well as the testimony leading to their detection. The history of this crime, or series of crimes, as testified to by one of the participants, is sufficiently corroborated by connecting facts. The defendant has had a fair and impartial trial, in so far as the record before us discloses. We see no reason for disturbing the judgment rendered in this case, and it is therefore affirmed.
Affirmed.
Judges all present and concurring.